          Case 1:19-cv-02131-AT Document 26 Filed 04/25/19 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 ANNETTE FERLET,
                                  Plaintiffs,                                  ANSWER

             -against-                                                   Case No. 19-cv-02131


 BANK OF AMERICA, N.A.; KNUCKLES,
 KOMOSINSKI, & MANFRO, LLP; PENNYMAC
 LOAN SERVICES, LLC,

                                   Defendants.


       Defendant, Knuckles, Komosinski & Manfro, LLP (“Defendant”), answering Plaintiff’s

Complaint hereby states as follows:

                                   AS TO INTRODUCTION

1.            The allegations asserted in paragraph 1 of the Complaint state legal

              conclusions/and or legal arguments to which no response is required.


                           AS TO JURISDICTION AND VENYE

2.            The allegations asserted in paragraph 2 of the Complaint state legal

              conclusions/and or legal arguments to which no response is required. To the

              extent a response is required, Defendant lacks knowledge or information

              sufficient to form a belief to the truth of the allegations asserted.
      Case 1:19-cv-02131-AT Document 26 Filed 04/25/19 Page 2 of 7



                                   AS TO PARTIES

3.       The allegations asserted in paragraph 3 of the Complaint contain legal

         conclusions and/or legal arguments to which no response is required. To the

         extent any response is required, Defendant lacks knowledge or information

         sufficient to form a belief as to the truth of the allegations.

4.       The allegations asserted in paragraph 4 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required. To the

         extent any response is required, Defendant lacks knowledge or information

         sufficient to form a belief as to the truth of the allegations.

5.       Defendant admits the allegations asserted in paragraph 5 of the Complaint.

6.       Defendant denies the allegations asserted in paragraph 6 of the Complaint except

         to admit that Defendant is a law firm, which in its practice represents clients in the

         foreclosure of mortgage debt.

7.       The allegations asserted in paragraph 7 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required.

8.       Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 8.

9.       Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 9.

10.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 10.

11.      The allegations asserted in paragraph 11 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required.
      Case 1:19-cv-02131-AT Document 26 Filed 04/25/19 Page 3 of 7



12.      The allegations asserted in paragraph 12 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required.

13.      The allegations asserted in paragraph 13 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required.

14.      The allegations asserted in paragraph 14 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required.



                     AS TO THE STATEMENT OF FACTS

15.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 15.

                        a.      2010 Foreclosure Action

16.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 16.

17.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 17.

                        b.      2018 Foreclosure Action

18.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 18.

19.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 19.

20.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 20.
      Case 1:19-cv-02131-AT Document 26 Filed 04/25/19 Page 4 of 7



21.      The allegations asserted in paragraph 21 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required. To the

         extent that a response is required, Defendant lacks knowledge or information

         sufficient to form a belief to the truth of the allegations asserted in paragraph 21.

22.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 22.

23.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 23.

24.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 24.

25.      Defendant lacks knowledge or information sufficient to form a belief to the truth

         of the allegations asserted in paragraph 25.

                        AS TO FIRST CAUSE OF ACTION

26.      Defendant repeats and realleges its responses to the previous paragraphs as if set

         forth at length herein.

27.      The allegations asserted in paragraph 27 of the Complaint state legal

         conclusions/and or legal arguments to which no response is required. To the

         extent that a response is required.

28.      Defendant denies the allegations asserted in paragraph 28 of the Complaint.

29.      Defendant denies the allegations asserted in paragraph 29 of the Complaint.

30.      Defendant denies the allegations asserted in paragraph 30 of the Complaint.

31.      Defendant denies the allegations asserted in paragraph 31 of the Complaint.

32.      Defendant denies the allegations asserted in paragraph 32 of the Complaint.
          Case 1:19-cv-02131-AT Document 26 Filed 04/25/19 Page 5 of 7



                           AS FOR SECOND CAUSE OF ACTION

33.            Defendant repeats and realleges its responses to the previous paragraphs as if set

               forth at length herein.

34.            The allegations asserted in paragraph 34 of the Complaint state legal

               conclusions/and or legal arguments to which no response is required.

35.            Defendant denies the allegations asserted in paragraph 35 of the Complaint.

36.            Defendant denies the allegations asserted in paragraph 36 of the Complaint.

37.            Defendant denies the allegations asserted in paragraph 37 of the Complaint.

38.            Defendant denies the allegations asserted in paragraph 38 of the Complaint.



                    AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       That Plaintiff’s claims are barred by the doctrines of waiver, laches and estoppel.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       That Defendant is not liable for any actions of its agents or employees committed outside

of the line and scope of their employment.

                    AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       That Plaintiff’s action is barred by a defense based upon documentary evidence.

                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       That Plaintiff’s claims are barred by the doctrine of unclean hands.

                    AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       That Plaintiff’s Complaint fails to state a claim upon which an award of attorney’s fees

and/or costs can be granted.
           Case 1:19-cv-02131-AT Document 26 Filed 04/25/19 Page 6 of 7



                    AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       That Plaintiff has not sustained any compensable damages.

                 AS AND FOR AN SEVENTH AFFIRMATIVE DEFENSE

       That Plaintiff’s claims are barred by the Rooker-Feldman doctrine.

                   AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE

        That Plaintiff’s claims are barred by the doctrine of Res Judicata.

                    AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       That Plaintiff’s claims are barred by the applicable statute of limitations.

                    AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       That Defendant has no civil liability under the FDCPA as the alleged debt was not

incurred for personal, family or household purposes.

                 AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSE

       That Defendant has no civil liability under the FDCPA as any violation was an

unintentional, bona fide error and occurred despite the maintenance of procedures reasonably

adapted to avoid such violation.

                  AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       That Defendant is entitled to rely upon its client’s representations regarding the validity

of the debt.

               AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

       That Defendant is not liable for any actions of its agents or employees committed outside

of the line and scope of their employment.

               AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

       That Plaintiff has failed to mitigate HER damages, if any.
             Case 1:19-cv-02131-AT Document 26 Filed 04/25/19 Page 7 of 7



                   AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

          That Defendant did not breach any legal duty to Plaintiff.

                   AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

          That Defendant reserves the right to allege and assert any additional and/or further

affirmative defenses as become apparent to Defendant during the course of this litigation



          WHEREFORE, Knuckles, Komosinski & Manfro, LLP. demands judgment in its favor

and against Plaintiff Annette Ferlet, dismissing the Complaint with prejudice and awarding

Defendant costs, attorneys' fees, and such other and further relief as the Court deems just and

proper.


DATED: April 25, 2019                          Knuckles, Komosinski & Manfro, LLP


                                               By:    /s/John E. Brigandi
                                               JOHN E. BRIGANDI, ESQ.
                                               50 Tice Blvd, Suite 180
                                               Woodcliff Lake, NJ 07677
                                               (201) 391-0370
                                               jeb@kkmllp.com
